Brown, C. J.,
concurred as follows:
In this case a slave was exchanged for a tract of land, and possession delivered, but no written agreement entered into, and no title executed, and the slave left with General Shex'man’s army a few days after the trade. The former owner of the slave now files his bill for specific performance to compel the other party to execute titles to the land in considera*517tion of the exchange for said slave. Upon this state of facts I hold that tbe Courts, under the new State Constitution, can neither entertain the bill nor grant the relief.